                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

In re:                                            §
                                                  §
ORLY GENGER.                                      §        Case No. 19-10926-TMD
          (Debtor)                                §         Chapter 7


                                NOTICE REGARDING SUPPLEMENTAL
                                 INFORMATION FILED UNDER SEAL



          PLEASE TAKE NOTICE that, pursuant the Order Requiring Supplemental Information

Filed Under Seal [Doc. No. 49] (the “Order for Information’’^ entered by the Bankruptcy Court

in the above-referenced Bankruptcy Case, pursuant to Rule 9018 of the Federal Rules of

Bankruptcy Procedure and 11 U.S.C. § 107, Orly Genger (“Debtor” or “Orly”) hereby responds:

          1.       The Order for Information relates to the Motion for an Order, Pursuant to

Bankruptcy Rule 9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi Genger to

File Under Seal Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case

or, Alternatively, to Transfer Venue, and Memorandum of Law in Support [Doc. No. 31] (the

“Motion to File Under Seal”), filed by Sagi on September 13, 2019. Orly reserves the right to

more fully respond to the Motion to File Under seal through separate briefing. In particular, Orly

believes and asserts that the documents attached to the Motion to File Under Seal are largely

irrelevant, inadmissible and should not be considered or reviewed by the Court in connection with

any pending matter (the “Evidentiary Objections”). Attaching documents to a motion does not

make them appropriate for consideration by the Court as evidence.




035547-86267/4828-5665-9624.1                                                                Page 1
          2.       Additionally, on February 7, 2019, a Protective Order was entered in the case

styled Genger v. Genger, pending in the United States District Court for the Southern District of

New York under Cause No. 17-cv-8181-vsb-dcf (the “SDNY Protective Order”).

          3.       Orly does not believe that this Court can effectively over-rule an order of another

Federal Court by motion before this Court, and does not waive any rights that she may have in

connection with the SDNY Protective Order. It is clear that the Motion to File Under Seal was

designed to effect such a waiver and to have the Court consider otherwise irrelevant and

inadmissible “evidence”.

          4.       However, and specifically reserving the Evidentiary Objections and subject to the

effectiveness of the SDNY Protective Order, in direct response to paragraph 2 of the Order for

Information, Orly does not assert that any privilege applies to the matters listed on the chart

provided by Sagi’s counsel and is not attaching or filing under seal, a responsive chart for that

purpose. Sagi and his counsel have previously made agreements regarding the redaction of certain

personal information from certain credit card statements attached, and Orly requests that such

agreements be adhered to.

                                                 Respectfully submitted,

                                                 WALLER LANSDEN DORTCH & DAVIS, LLP

                                                 By: /s/ Eric J, Taube_____________________
                                                         Eric J. Taube
                                                         State Bar No. 19679350
                                                         Mark C. Taylor
                                                         State Bar No. 19713225
                                                     100 Congress Avenue, Suite 1800
                                                    Austin, Texas 78701
                                                    (512) 685-6400
                                                    (512) 685-6417 (FAX)
                                                    eric.taube@wallerlaw.com
                                                    mark.tavlor@wallerlaw.com

                                                 COUNSEL FOR DEBTOR


035547-86267/4828-5665-9624.1                                                                   Page 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the parties listed
on the attached Service List via the Court’s ECF e-mail notification and via United States First
Class Mail on October 3, 2019:




                                                /s/EricJ. Taube
                                               Eric Taube




035547-86267/4828-5665-9624.1                                                                  Page 3
                                     SERVICE LIST

Orly Genger
210 Lavaca St., Unit 1903                    Sagi Genger
Austin, TX 78701-4582                        c/o John Dellaportas
                                             Emmt Marvin & Martin LLP
Arie Genger                                  120 Broadway, 32nd Floor
17001 Collins Ave.                           New York, NY 10271-3291
Apt. 2805
Sunny Isles, FL 33160                        Ziechner Ellman & Krause LLP
                                             1211 Avenue of the Americas
Kasowitz, Benson, Torres LLP                 40th Floor
Attn: Matthew Stein, Esq.                    New York, NY 10036-6149
1633 Broadway, 21st Floor
New York, NY 10019-6708                      Ron Satija, Trustee
                                             P.O. Box 660208
D&K GP LLC                                   Austin, TX 78766-7208
c/o Ira Tokayer, Esq.
420 Lexington Ave.                           PARTIES REQUESTING NOTICE
New York, NY 10170
                                             Raymond Battaglia
Dalia Genger                                 66 Granburg Circle
200 E. 65th St. 32w                          San Antonio, TX 78218-3010
New York, NY 10021
                                             Deborah D. Williamson
Markel Surety                                Danielle N. Rushing
c/o Suretec. Insurance Company               Dykema Gossett PLLC
5555 Garden Grove Blvd., Suite 275           112 East Pecan Street, Suite 1800
Westminster, CT 92687                        San Antonio, TX 78205

Orly Genger 1993 Trust                       Aaron M. Kaufman
c/o Michael Oldner                           Dykema Gossett PLLC
86 Pleasant Valley Dr., #16                  Comerica Bank Tower
Little Rock, AK 72227                        1717 Main Street, Suite 4200
                                             Dallas, TX 75201
TPR Investment Associates Inc.
c/o John Dellaportas                         Ryan B. DeLaune
Emmet, Marvin & Martin, LLP                  Clark Hill Strasburger
120 Broadway, 32nd Floor                     901 Main Street, Suite 6000
New York, NY 10271                           Dallas, TX 75202

Internal Revenue Service                     Sabrina L. Streusand
Centralized Insolvency Operations            Streusand, Landon, Ozburn &
PO Box 7346                                   Lemmon, LLP
Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                             Austin, TX 78746
US Trustee
903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
Eric Herschmann                              Austin, TX 78701
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

035547-S6267/4843-6541-2765.1
